                 Case 2:09-cv-01524-JCC Document 20 Filed 03/17/21 Page 1 of 4




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   PUGET SOUND ELECTRICAL WORKERS                          CASE NO. C09-1524-JCC
     HEALTH AND WELFARE TRUST, et al.,
10
                                                             ORDER
11                             Plaintiffs,
            v.
12
     SHAMP ELECTRICAL CONTRACTING
13   INC.,
14                             Defendant.
15

16          This matter comes before the Court on Plaintiffs’ renewed application for extension of
17   judgment (Dkt. No. 18). Having thoroughly considered the motion and the relevant record, the
18   Court GRANTS the motion.
19          Over eleven years ago, Plaintiffs filed a complaint alleging that Defendant failed to fund
20   certain benefit accounts as required by Defendant’s collective bargaining agreement with
21   International Brotherhood of Electrical Workers Local Union 46. (See Dkt. No. 1.) Defendant
22   never appeared to defend this matter, and the Court granted Plaintiffs’ motion for default
23   judgment on September 20, 2010. (See Dkt. No. 13.) Plaintiffs now move for an order extending
24   the time to execute the judgment by ten years under Washington Revised Code section
25   6.17.020(3).
26          Federal Rule of Civil Procedure 69(a) provides that the procedure for executing a

     ORDER
     C09-1524-JCC
     PAGE - 1
               Case 2:09-cv-01524-JCC Document 20 Filed 03/17/21 Page 2 of 4




 1   judgment entered by a federal court “must accord with the procedure of the state where the court

 2   is located, [unless] a federal statute governs.” The time limit within which a party must execute a

 3   judgment is “procedural in nature and [is] governed by state law.” Andrews v. Roadway Exp.

 4   Inc., 473 F.3d 565, 568 (5th Cir. 2006). Under Washington law, the default time limit for

 5   executing a judgment is ten years. See Wash. Rev. Code § 6.17.020(1). But if a party in whose

 6   favor a judgment has been entered is unable to execute the full judgment during that time, the

 7   party may “within ninety days before the expiration of the original ten-year period, apply to the

 8   court that rendered the judgment . . . for an order granting an additional ten years during which
 9   an execution, garnishment, or other legal process may be issued.” Wash. Rev. Code
10   § 6.17.020(3). The statute instructs courts to grant these applications “as a matter of right, subject
11   to review only for timeliness, factual issues of full or partial satisfaction, or errors in calculating
12   the judgment summary amounts.” Id.
13           Plaintiffs’ application is timely. The ten-year period begins to run “from the entry of the
14   judgment.” Wash. Rev. Code § 6.17.020(1). Here, the Court entered the order granting Plaintiffs’
15   motion for default judgment on September 20, 2010 but did not enter the judgment in a separate
16   document. When a federal court makes a decision that disposes of a matter but does not enter the
17   judgment in a separate document, judgment is “constructively entered on the 150th day” after the
18   order disposing of the matter is filed on the docket. Orr v. Plumb, 884 F.3d 923, 928 (9th Cir.

19   2018); see also Fed. R. Civ. P. 58(c)(2)(B). Therefore, the judgment in this matter was not

20   entered until February 17, 2011, 150 days after the Court’s order granting Plaintiffs’ motion for

21   default judgment. Plaintiffs moved to extend the judgment on February 5, 2021, which is “within

22   ninety days before the before the expiration of the original ten-year period.” Wash. Rev. Code

23   § 6.17.020(3). The Court has not detected any errors in calculating the judgment summary

24   amount or any issues of full or partial satisfaction. Accordingly, the Court GRANTS Plaintiffs’

25   application for extension of judgment (Dkt. No. 18).

26           Before the Court may enter a renewed judgment, “[t]he petitioner [must] pay to the court


     ORDER
     C09-1524-JCC
     PAGE - 2
               Case 2:09-cv-01524-JCC Document 20 Filed 03/17/21 Page 3 of 4




 1   a filing fee equal to the filing fee for filing the first or initial paper in a civil action in the court.”

 2   RCW 6.17.020(3). This filing fee “shall be included in the judgment summary and shall be a

 3   recoverable cost.” RCW 6.17.020(3). The civil filing fee in this Court is $402. See United States

 4   District Court Schedule of Fees, U.S. District Court for the Western District of Washington

 5   (March 16, 2021), https://www.wawd.uscourts.gov/sites/wawd/files/FeeSchedule.pdf (last

 6   modified December 1, 2020). Plaintiffs shall pay the filing fee within five days of the date of this

 7   order. Once the filing fee is paid, the Court will issue a renewed judgment as summarized below:

 8
                                       UPDATED JUDGMENT SUMMARY
 9

10        1. Judgment Creditors:                           Puget Sound Electrical Workers Healthcare
                                                           Trust, Puget Sound Electrical Workers
11                                                         Pension Trust, Puget Sound Electrical Joint
                                                           Apprenticeship and Training Trust, National
12                                                         Electrical Benefit Fund, and Labor
                                                           Management Cooperation Trust
13

14        2. Judgment Debtor:                              Shamp Electrical Contracting, Inc.

15        3. Judgment                                      Amount: $464,151.53
              Consisting of the following amounts:
16            a.      Fringe Benefit Contributions         $     133,738.59
              b.      Liquidated Damages                   $       13,437.80
17
              c.      Pre-Judgment Interest                $       68,820.31
18            d.      Audit Costs                          $        5,217.25
              e.      Costs (incl. $402 filing fee)        $          940.15
19            f.      Attorney Fees                        $        5,297.30
              g.      Garnishment Costs                    $          607.00
20            h.      Payment toward Principal             $      (6,965.41)
              i.      Post-Judgment Interest               $     242,458.54
21
              j.      Additional Attorney Fees             $          600.00
22
        4.    Attorney for Judgment Creditors:             Jeffrey G. Maxwell, WSBA #33503
23                                                         Barlow Coughran Morales & Josephson, P.S.
                                                           1325 Fourth Avenue, Suite 910
24                                                         Seattle, WA 98101
25                                                         (206) 224-9900

26      5.    Attorney for Judgment Debtors:               None


     ORDER
     C09-1524-JCC
     PAGE - 3
              Case 2:09-cv-01524-JCC Document 20 Filed 03/17/21 Page 4 of 4




 1          DATED this 17th day of March 2021.




                                                 A
 2

 3

 4
                                                 John C. Coughenour
 5                                               UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C09-1524-JCC
     PAGE - 4
